Case 4:17-cr-00157-ALM-KPJ Document 118 Filed 09/03/20 Page 1 of 3 PageID #: 427



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION

 UNITED STATES OF AMERICA,                         §
                                                   §
                Plaintiff,                         §
 v.                                                §
                                                   §    CRIMINAL ACTION NO. 4:17-CR-157
 DEANDRE LEVELS (2),                               §
                                                   §
                Defendant.                         §


                   MEMORANDUM ADOPTING REPORT AND
            RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

        Came on for consideration the above-referenced criminal action, the Court having

 heretofore referred the request for the revocation of Defendant’s supervised release to the United

 States Magistrate Judge for proper consideration.      The Court has received the Report and

 Recommendation of the United States Magistrate Judge pursuant to its order. Defendant having

 waived allocution before the Court as well as his right to object to the report of the Magistrate

 Judge, the Court is of the opinion that the findings and conclusions of the Magistrate Judge are

 correct.

        It is therefore ORDERED that the Report and Recommendation of United States

 Magistrate Judge is ADOPTED as the opinion of the Court.

        It is further ORDERED that Defendant’s supervised release is hereby REVOKED.

        It is further ORDERED that Defendant be committed to the custody of the Bureau of

 Prisons for a term of seven (7) months of imprisonment, with a term of supervised release of

 eighteen (18) months to follow.
Case 4:17-cr-00157-ALM-KPJ Document 118 Filed 09/03/20 Page 2 of 3 PageID #: 428



        The Court further recommends the imposition of the special conditions set forth in the

 Report and Recommendation, as follows:

        Defendant is ordered to pay restitution to the victim listed in the “Restitution” section of

 the Presentence Report, which is due and payable immediately. Any fine/restitution amount that

 remains unpaid when Defendant’s supervision commences is to be paid on a monthly basis at a

 rate of at least 10% of Defendant’s gross income, to be changed during supervision, if needed,

 based on Defendant’s changed circumstances, pursuant to 18 U.S.C. § 3572(d)(3). If Defendant

 receives an inheritance, any settlements (including divorce settlement and personal injury

 settlement), gifts, tax refunds, bonuses, lawsuit awards, and any other receipt of money (to include,

 but not be limited to, gambling proceeds, lottery winnings, and money found or discovered)

 Defendant must, within 5 days of receipt, apply 100% of the value of such resources to any

 restitution or fine still owed. Any and all financial penalties must be made payable by cashier's

 check or money order made out to the United States District Court and forwarded to the Fine and

 Restitution Section, U.S. Courts, 211 West Ferguson Street, Room 106, Tyler, Texas 75702.

        Defendant must provide the probation officer with access to any requested financial

 information for purposes of monitoring restitution payments and employment.

        Defendant must not incur new credit charges or open additional lines of credit without the

 approval of the probation officer unless payment of any financial obligation ordered by the Court

 has been paid in full.

        Defendant must not participate in any form of gambling unless payment of any financial

 obligation ordered by the Court has been paid in full.

        Defendant must participate in a program of testing and treatment for drug abuse and follow

 the rules and regulations of that program until discharged. The probation officer, in consultation



                                                  2
    Case 4:17-cr-00157-ALM-KPJ Document 118 Filed 09/03/20 Page 3 of 3 PageID #: 429



     with the treatment provider, will supervise Defendant’s participation in the program. Defendant

     must pay any cost associated with treatment and testing.

            Defendant must participate in any combination of psychiatric, psychological, or mental

     health treatment programs, and follow the rules and regulations of that program, until discharged.

     This includes taking any mental health medication as prescribed by Defendant’s treating physician.

     The probation officer, in consultation with the treatment provider, will supervise Defendant’s

     participation in the program. Defendant must pay any cost associated with treatment and testing.

.           It is ordered that Defendant must pay to the United States a special assessment of $100,

     which is due and payable immediately.

            Defendant must acquire a high school equivalency certificate.

            IT IS SO ORDERED.

            SIGNED this 3rd day of September, 2020.




                                           ___________________________________
                                           AMOS L. MAZZANT
                                           UNITED STATES DISTRICT JUDGE




                                                     3
